Citation Nr: 0816365	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar 
paravertebral myositis with associated discogenic disease, 
herniated disc, T-12, L-1, levoscoliosis as secondary to 
service-connected right knee anterior cruciate ligament tear 
and right knee effusion.

2.  Entitlement to service connection for degenerative 
changes of the left knee as secondary to service-connected 
right knee anterior cruciate ligament tear and right knee 
effusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1984 to 
February 1985, and in the Army National Guard in June 1988, 
March 1998 and February 2003.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, inter alia, denied service 
connection for lumbar paravertebral myositis with associated 
discogenic disease, herniated disc, T-12, L-1, levoscoliosis 
and degenerative changes of the left knee, both as secondary 
to service-connected right knee anterior cruciate ligament 
tear and right knee effusion.

In December 2007, the Board forwarded the case to a Veterans 
Health Administration (VHA) medical expert for an advisory 
opinion in regard to the whether the veteran's back condition 
is related to his service-connected right knee disability.  
The VHA opinion has been associated with the claims file.
 

FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's lumbar paravertebral myositis with associated 
discogenic disease, herniated disc, T-12, L-1, levoscoliosis 
is a result of, or proximately due to, a service-connected 
disability.
 
2.  There is no competent medical evidence showing the 
veteran's degenerative changes of the left knee are a result 
of, or proximately due to, a service-connected disability.
 

CONCLUSIONS OF LAW

1.  Lumbar paravertebral myositis with associated discogenic 
disease, herniated disc, T-12, L-1, levoscoliosis is not 
proximately due to, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).   

2.  Degenerative changes of the left knee are not proximately 
due to, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in July 2004 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Service medical records, VA 
medical records and examination reports and lay statements 
have been associated with the claims file.  The veteran was 
afforded VA examinations in September and December 2004.  The 
Board sought a VHA opinion regarding the appellant's claim.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondary service connection

In an October 2003 rating decision, the RO granted service-
connection for the veteran's right knee disability which had 
been incurred while serving on active duty for training in 
the Army National Guard in February 2003.  He contends that 
he has back and left knee conditions which are secondary to 
his service-connected right knee disability.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

Secondary service connection - lumbar paravertebral myositis 
with associated discogenic disease, herniated disc, T-12, L-
1, levoscoliosis

A September 2004 VA spine examination report reflects that 
the veteran reported that low back pain started two weeks 
after his in-service right knee trauma.  The veteran reported 
that his low back pain was constant and stabbing in nature.  
He reported flare-ups that were alleviated with rest and a 
pillow under his back.  The veteran reported that he needed 
assistance in toileting and dressing, and was unable to drive 
more than one hour due to his low back pain.  Upon 
examination, the veteran presented with symmetric extremities 
and reverse lordosis of the lumbar spine.  A contemporaneous 
x-ray study revealed a straightening of the lordosis 
suggestive of muscle spasm and minimal levoscoliosis.  A 
magnetic resonance imaging (MRI) study of the lumbar spine 
showed degenerative disc changes at L5-S1 and bulging of L4-
5, L5-S1, L3-L4 and herniated disc at T12-L1.  The examiner 
gave a diagnosis of lumbar paravertebral myositis with 
associated discogenic disease and bulging disc of L3-S1 and 
herniated disc T12-L1 and levoscoliosis.  The examiner opined 
that the veteran's back condition is at least as likely as 
not caused by or a result of his service-connected right knee 
disability.  The examiner noted that the veteran's February 
2003 exit examination from the Army National Guard was silent 
without report of a back condition and that there was no 
evidence of complaint or treatment for a back disorder prior 
to the veteran's current claim on appeal for secondary 
service connection for his back.

A December 2004 VA medical opinion reflects the examiner's 
conclusion that the veteran's low back condition was not 
secondary to his right knee condition, and that levoscoliosos 
is a congenital condition and was not secondary to the 
veteran's service-connected right knee condition.

VA medical records from January 2005 reflect the examiner's 
opinion that the veteran's back pain began after he underwent 
a right knee arthroscopy and that his left sacroilitus and 
lumbar myositis and spasms could have been caused by his 
compensation by shifting weight to the left side when he had 
his right knee surgery.

The January 2008 VHA examiner opined that it is highly 
unlikely that the patient's lumbar paravertebral myositis 
with associated discogenic disease and bulging discs of L3-
S1, and herniated disc at T12-L1 is proximately due to, or 
the result of, his service-connected right knee disability.  
It was his further opinion that it is highly unlikely that 
the veteran's service-connected right leg disability has 
aggravated or accelerated his lumbar paravertebral myositis 
with associated discogenic disease and bulging discs of L3-
S1, and herniated disc at T12-L1 beyond it natural 
progression.  The examiner noted that levoscoliosis was a 
congenital disorder which may progress during teenage and 
early adulthood.  The examiner concluded that the bulging 
discs noted were the result of stress and strain placed on 
the spine and may progress in the normal aging process.  The 
examiner noted that his opinion was based on 45 years of 
being an active orthopedic surgeon during which time he 
performed over 2,000 spinal operations.  He also noted that 
his opinion was further supported by the lack of any case 
literature that he was aware of what would support the 
veteran's claim.

The preponderance of the medical evidence is against service 
connection for a back disorder as secondary to a service-
connected right knee disability.  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).   It is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same.  Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

The Board notes that the September 2004 VA medical examiner 
reviewed the claims file and opined that the veteran's back 
condition is at least as likely as not caused by or a result 
of his service-connected right knee disability.  The examiner 
appears to base her rationale on the fact that there was no 
evidence of a back condition on the veteran's exit 
examination from the Army National Guard and no evidence of a 
back disorder prior to the veteran's current claim for 
secondary service connection for his back.  However, as the 
examiner has provided no clinical data or other rationale, 
the Board finds that this opinion was little probative value. 
Bloom, supra.  

The January 2005 examiner's opinion was that the veteran's 
back pain began after he underwent a right knee arthroscopy 
and that his left sacroilitus and lumbar myositis and spasms 
could have been caused by his compensation by shifting weight 
to the left side when he had his right knee surgery.  
However, this examiner did not review the veteran's claims 
file.  In addition, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty for medical 
nexus evidence.  Bloom, supra.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  As such, the Board does not find this 
opinion to have probative value.

In this case, the Board attaches the greatest probative 
weight to the January 2008 VHA opinion.  The January 2008 VHA 
examiner conducted an extensive review of the claims file and 
also based his opinion on 45 years as an active orthopedic 
surgeon and the lack of any case literature that would 
support the veteran's claim. In addition, the rationale 
behind the January 2008 VHA opinion is more thorough, in that 
the examiner included opinions regarding the veteran's 
specific back disorders, such as levoscioliosis and bulging 
discs.  He noted that levoscoliosis was a congenital disorder 
which may progress during teenage and early adulthood and 
that the bulging discs noted were the result of stress and 
strain placed on the spine and may progress in the normal 
aging process.  

Accordingly, the service-connection claim for a back disorder 
as secondary to service-connected right knee condition is 
denied.  The veteran has claimed that he has a back condition 
that is due to his service-connected right knee disability.  
In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Secondary service connection - degenerative changes of the 
left knee

There are no records showing treatment for the veteran's left 
knee.  A September 2004 VA examination report reflects the 
veteran's report of a lack of endurance in his left knee.  He 
did not have any pain in his left knee, but indicated that he 
had pain in his left leg, not affecting the left knee joint.  
The veteran indicated he had left knee joint weakness, but no 
left knee joint pain, stiffness, swelling, heat, redness, 
giving way, locking or fatigue.  The veteran had no left knee 
flare-ups.  He had full range of motion of his left knee with 
no pain.  He had an antalgic gait due to his right knee 
condition.  The examiner noted that there was no evidence of 
inflammatory arthritis in his knees.  X-rays showed bilateral 
degenerative joint disease in his knees.  The examiner opined 
that the veteran's left knee joint condition was at least as 
likely as not caused by or a result of right knee anterior 
cruciate ligament tear and right knee effusion.  The examiner 
noted that the veteran's February 2003 exit examination from 
the Army National Guard was silent without report of a left 
knee condition and that there was no evidence of complaint or 
treatment for a left knee condition prior to the veteran's 
current claim on appeal for secondary service connection for 
his left knee.

A December 2004 examiner opined that the veteran's left knee 
degenerative joint disease is not caused by or the result any 
injury in service, and is not secondary to his right knee 
disability.  The examiner noted that, upon examination in 
December 2003, the veteran had no instability of the knees, 
with no evidence of painful motion, edema, effusion, 
weakness, redness, heat or guarding of movement.  The 
examiner concluded that the veteran's left knee degenerative 
joint disease was due to the natural process of aging.  

The preponderance of the medical evidence is against service 
connection for a left knee condition as secondary to a 
service-connected right knee disability.  The September 2004 
examiner appears to base the opinion that the veteran's left 
knee condition was due to his right knee condition on the 
fact that he did not report it until after he filed his 
current appeal.  As the examiner has provided no clinical 
data or other rationale, the Board finds that this opinion 
was little probative value. Bloom, supra.  In contrast, the 
December 2004 examiner explained that the reason he felt that 
the veteran's left knee condition was not related to his 
right knee condition was because his left knee condition was 
due to aging, not to his right knee condition.  In this case, 
the Board attaches the greatest probative weight to the 
December 2004 VA opinion.  

Accordingly, the service-connection claim for a left knee 
disorder as secondary to service-connected right knee 
disability is denied.  The veteran has claimed that he has a 
left knee condition that is due to his service-connected 
right knee disability.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu, supra.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert, supra.


ORDER

Service connection for lumbar paravertebral myositis with 
associated discogenic disease, herniated disc, T-12, L-1, 
levoscoliosis as secondary to service-connected right knee 
anterior cruciate ligament tear and right knee effusion is 
denied.

Service connection for degenerative changes of the left knee 
as secondary to service-connected right knee anterior 
cruciate ligament tear and right knee effusion is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


